Mr. Presiding Justice Holdom delivered the opinion of the court. 7. Carriers, § 344* — when instruction on liability of carrier for assault by conductor, is correct. In an action by a passenger against a street railroad company for damages for personal injuries due to an assault upon plaintiff by defendant’s conductor, held that an instruction that after plaintiff alighted from the car the relation of passenger and carrier ended, and when plaintiff again boarded the car for the purpose of assaulting the conductor he was not a passenger but a trespasser, and that defendant was not liable for the conduct of the conductor towards the plaintiff while he was on the car for the purpose of assaulting the conductor, was correct. 8. Appeal and bbbor, § 1407* — when judgment not disturbed because of inadequacy of. A judgment will not be disturbed on appeal for mere inadequacy of damages awarded unless it is apparent that the verdict was the result of passion or prejudice in the jury or of errors of law by the court.